Citation Nr: 1234658	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to September 16, 2005, for the grant of service connection for bipolar disorder with severe depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and M.Y.W


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to June 1985. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran and his caregiver testified at a personal RO hearing in May 2010.  A copy of the hearing transcript has been associated with the claims file. 


FINDING OF FACT

The Veteran did not file a formal or informal claim for entitlement to service connection for his service-connected bipolar disorder with severe depression prior to September 16, 2005.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to September 16, 2005, for the grant of service connection for bipolar disorder with severe depression, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's claim arises from an appeal of the initial effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service records, VA treatment records and Social Security Administration (SSA) records.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements in support of the claim, including his hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.
  
Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran contends that he is entitled to an effective date prior September 16, 2005, for the grant of service connection for bipolar disorder with severe depression  granted in the May 2007 rating decision.  Specifically, he asserts that the effective date should be the day after his discharge from service in June 1985 because his symptoms began while he was in service.  

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R.  § 3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within 1 year after separation from service.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The Veteran filed a formal claim for compensation for his service-connected bipolar disorder with severe depression, which was date-stamped as received by the RO on September 16, 2005.  The claims file does not show, and the Veteran does not assert, that he filed a claim for such benefits prior to this date.  Rather in his statements of record and at the RO hearing, the main assertion appears to be that an earlier effective date is warranted because his symptoms began in service, but went undiagnosed for many years.  He also asserts that he reported his symptoms to his squadron commander but was told to not report them further.  

The Board observes that prior to the September 16, 2005, claim, the Veteran's file includes a June 1985 application for benefits with respect to knee and skin disabilities.  Nothing in this claim indicates any intent on the part of the Veteran to apply for benefits for a psychiatric disability.  The RO denied the knee and skin claims in an August 1985 rating decision.  Subsequently, in February 1987, the Veteran requested a copy of his service records, which the claims file shows were sent the following month.  Again, nothing in this request shows any intent on the part of the Veteran to apply for benefits for a psychiatric disability.  Subsequently, the next documentation in the claims file is the Veteran's September 2005 claim for benefits.      

After reviewing the totality of the evidence, the Board must find that the RO did not receive an application for compensation benefits prior to the claim submitted in September 2005.  The Board has considered the Veteran's VA treatment records and Social Security Administration (SSA) records.  There is nothing in these documents showing any intent on the part of the Veteran to seek service connection.  The Veteran's SSA records were received at the RO in September 2008, after the Veteran's September 2005 claim.  Moreover, although the Veteran sought treatment for his psychiatric disability at the VA beginning approximately in January 2005 and indicated that his symptoms began while in service, there is nothing in the clinical records showing any intent to seek service connection for this disability.  The mere presence of medical evidence of a disability does not constitute a claim; rather, the Veteran must assert a claim either expressly or impliedly.  Again, there is nothing in the prior June 1985 claim or February 1987 statement to give any indication of any intent on part of the Veteran to file for compensation benefits.  VA is not required to conjure up issues not raised by the claimant.  Rather, a claim must identify the benefit sought.   Brannon v. West, 12 Vet. App. 32, 35 (1998).   In sum, there is nothing in the record from the Veteran prior to September 2005 that may be reasonably construed as a claim of service connection for a psychiatric disability.  38 C.F.R. §§ 3.151(a), 3.155(a).  

The Board acknowledges the Veteran's assertions that his symptoms began in service and he reported them at that time to his superior officer.  Nevertheless, the pertinent regulations specifically state that the effective date should be the date of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted; for the reasons outlined above, the Board is precluded by statute from assigning an effective date prior to September 16, 2005, for the granting of service connection bipolar disorder with severe depression.  Accordingly, the preponderance of the evidence is against the claim for an effective date earlier than September 16, 2005.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


[CONTINUED ON NEXT PAGE]

ORDER

Entitlement to an effective date prior to September 16, 2005, for the grant of service connection for service-connected bipolar disorder with severe depression, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


